EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Greg Z. Boger on 11/01/2021

The application is amended as follows:

IN THE CLAIMS

1. (Currently Amended) A method of computer processing, comprising:
	determining at least one of a quality, latency, or capacity of a communication link for communication between a client device and a server;
	determining a computational load for an application computation between the client device and the server,  wherein the determined computational load for the application computation is less than a computational load threshold, and wherein, based on the determined computational load for the application computation being less than the computational load threshold, the client device performs a first client level of the application computation and the server performs a first server level of the application computation;
	determining a computational capacity of at least one of the client device or the server; and


2. (Canceled)

3. (Previously Presented) The method of claim 1, wherein determining the computational capacity of at least one of the client device or the server further comprises:
	determining a thermal threshold level of at least one of the client device or the server.

4. (Previously Presented) The method of claim 1, wherein determining the computational capacity of at least one of the client device or the server further comprises:
	determining a computational power level of at least one of the client device or the server.

5. (Original) The method of claim 4, wherein the computational power level of the client device includes a remaining battery level.

6. (Previously Presented) The method of claim 1, wherein determining the computational capacity of at least one of the client device or the server further comprises:
	determining whether at least one of the client device or the server supports a minimum computational capacity.

7. (Canceled)

8. (Previously Presented) The method of claim 1, wherein the computational capacity of at least one of the client device or the server is a rendering computational capacity.


	determining whether the communication link for communication between the client device and the server supports a minimum quality, latency, or capacity level.

10. (Original) The method of claim 1, further comprising:
	measuring at least one of the quality, latency, or capacity of the communication link for communication between the client device and the server. 

11. (Canceled)

12. (Previously Presented) The method of claim 1, wherein the client device performs a second client level of the application computation and the server performs a second server level of the application computation when the determined computational load for the application computation is greater than or equal to the computational load threshold. 

13. (Original) The method of claim 1, wherein the computational distribution for the application computation between the client device and the server corresponds to a split extended reality (XR) architecture, a split augmented reality (AR) architecture, or a split virtual reality (VR) architecture.

14. (Original) The method of claim 1, wherein the server is an edge server or a cloud server.

15. (Original) The method of claim 1, wherein the client device is a head mounted display (HMD) or a headset.

16. (Original) The method of claim 1, wherein the computational distribution for the application computation between the client device and the server is adjusted by a central processing unit (CPU) or a graphics processing unit (GPU).

17. (Original) The method of claim 1, wherein the quality, latency, or capacity of the communication link is determined based on a quality of service (QoS) notification message, wherein the computational distribution is adjusted based on the QoS notification message.

18. (Original) The method of claim 17, wherein a time period of adjustment of the computational distribution is based on the QoS notification message, wherein the time period of adjustment is at least 100 ms.

19. (Original) The method of claim 1, wherein the application computation is for multimedia applications.

20. (Original) The method of claim 19, wherein the multimedia applications include at least one of XR applications, AR applications, VR applications, cloud gaming applications, or cloud assisted perception applications.

21. (Currently Amended) An apparatus for computer processing, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
	determine at least one of a quality, latency, or capacity of a communication link for communication between a client device and a server;
		determine a computational load for an application computation between the client device and the server,  wherein the determined computational load for the application computation is less than a computational load threshold, and wherein, based on the determined computational load for the application computation being less than the computational load threshold, the client device performs a first client level of the application computation and the server performs a first server level of the application computation; 
		determine a computational capacity of at least one of the client device or the server; and
		adjust a computational distribution for the application computation between the client device and the server based on at least one of the computational load for the application computation, the at least one of the quality, latency, or capacity of the communication link, and the computational capacity of at least one of the client device or the server. 

22. (Canceled)

23. (Previously Presented) The apparatus of claim 21, wherein to determine the computational capacity of at least one of the client device or the server comprises the at least one processor further configured to:
	determine a thermal threshold level of at least one of the client device or the server.

24. (Previously Presented) The apparatus of claim 21, wherein to determine the computational capacity of at least one of the client device or the server comprises the at least one processor further configured to:
	determine a computational power level of at least one of the client device or the server.

25. (Original) The apparatus of claim 24, wherein the computational power level of the client device includes a remaining battery level.

26. (Previously Presented) The apparatus of claim 21, wherein to determine the computational capacity of at least one of the client device or the server comprises the at least one processor further configured to:
	determine whether at least one of the client device or the server supports a minimum computational capacity.

27. (Canceled)

28. (Previously Presented) The apparatus of claim 21, wherein the computational capacity of at least one of the client device or the server is a rendering computational capacity.

29. (Original) The apparatus of claim 21, wherein to determine at least one of the quality, latency, or capacity of the communication link for communication between the client device and the server comprises the at least one processor further configured to:
	determine whether the communication link for communication between the client device and the server supports a minimum quality, latency, or capacity level.

30. (Original) The apparatus of claim 21, wherein the at least one processor is further configured to:
	measure at least one of the quality, latency, or capacity of the communication link for communication between the client device and the server.

31. (Canceled)

32. (Previously Presented) The apparatus of claim 21, wherein the client device performs a second client level of the application computation and the server performs a second server level of the application computation when the determined computational load for the application computation is greater than or equal to the computational load threshold.

33. (Original) The apparatus of claim 21, wherein the computational distribution for the application computation between the client device and the server corresponds to a split extended reality (XR) architecture, a split augmented reality (AR) architecture, or a split virtual reality (VR) architecture.



35. (Original) The apparatus of claim 21, wherein the client device is a head mounted display (HMD) or a headset.

36. (Original) The apparatus of claim 21, wherein the computational distribution for the application computation between the client device and the server is adjusted by a central processing unit (CPU) or a graphics processing unit (GPU).

37. (Original) The apparatus of claim 21, wherein the quality, latency, or capacity of the communication link is determined based on a quality of service (QoS) notification message, wherein the computational distribution is adjusted based on the QoS notification message.

38. (Original) The apparatus of claim 37, wherein a time period of adjustment of the computational distribution is based on the QoS notification message, wherein the time period of adjustment is at least 100 ms.

39. (Original) The apparatus of claim 21, wherein the application computation is for multimedia applications.

40. (Original) The apparatus of claim 39, wherein the multimedia applications include at least one of XR applications, AR applications, VR applications, cloud gaming applications, or cloud assisted perception applications.

41. (Currently Amended) An apparatus for computer processing, comprising:
means for determining at least one of a quality, latency, or capacity of a communication link for communication between a client device and a server;
	means for determining a computational load for an application computation between the client device and the server,  wherein the determined computational load for the application computation is less than a computational load threshold, and wherein, based on the determined computational load for the application computation being less than the computational load threshold, the client device performs a first client level of the application computation and the server performs a first server level of the application computation;
	means for determining a computational capacity of at least one of the client device or the server; and
	means for adjusting a computational distribution for the application computation between the client device and the server based on at least one of the computational load for the application computation, the at least one of the quality, latency, or capacity of the communication link, and the computational capacity of at least one of the client device or the server.

42. (Canceled)

43. (Previously Presented) The apparatus of claim 41, wherein the means for determining the computational capacity of at least one of the client device or the server is further configured to:
	determine a thermal threshold level of at least one of the client device or the server.

44. (Previously Presented) The apparatus of claim 41, wherein the means for determining the computational capacity of at least one of the client device or the server is further configured to:
	determine a computational power level of at least one of the client device or the server.

45. (Original) The apparatus of claim 44, wherein the computational power level of the client device includes a remaining battery level.

46. (Previously Presented) The apparatus of claim 41, wherein the means for determining the computational capacity of at least one of the client device or the server is further configured to:
	determine whether at least one of the client device or the server supports a minimum computational capacity.

47. (Canceled)

48. (Previously Presented) The apparatus of claim 41, wherein the computational capacity of at least one of the client device or the server is a rendering computational capacity.

49. (Original) The apparatus of claim 41, wherein the means for determining the at least one of the quality, latency, or capacity of the communication link for communication between the client device and the server is further configured to:
	determine whether the communication link for communication between the client device and the server supports a minimum quality, latency, or capacity level.

50. (Original) The apparatus of claim 41, further comprising:
	means for measuring at least one of the quality, latency, or capacity of the communication link for communication between the client device and the server.

51. (Canceled)

52. (Previously Presented) The apparatus of claim 41, wherein the client device performs a second client level of the application computation and the server performs a second server level of the application computation when the determined computational load for the application computation is greater than or equal to the computational load threshold.



54. (Original) The apparatus of claim 41, wherein the server is an edge server or a cloud server.

55. (Original) The apparatus of claim 41, wherein the client device is a head mounted display (HMD) or a headset.

56. (Original) The apparatus of claim 41, wherein the computational distribution for the application computation between the client device and the server is adjusted by a central processing unit (CPU) or a graphics processing unit (GPU).

57. (Original) The apparatus of claim 41, wherein the quality, latency, or capacity of the communication link is determined based on a quality of service (QoS) notification message, wherein the computational distribution is adjusted based on the QoS notification message.

58. (Original) The apparatus of claim 57, wherein a time period of adjustment of the computational distribution is based on the QoS notification message, wherein the time period of adjustment is at least 100 ms.

59. (Original) The apparatus of claim 41, wherein the application computation is for multimedia applications.

60. (Original) The apparatus of claim 59, wherein the multimedia applications include at least one of XR applications, AR applications, VR applications, cloud gaming applications, or cloud assisted perception applications.


determine at least one of a quality, latency, or capacity of a communication link for communication between a client device and a server;
determine a computational load for an application computation between the client device and the server,  wherein the determined computational load for the application computation is less than a computational load threshold, and wherein, based on the determined computational load for the application computation being less than the computational load threshold, the client device performs a first client level of the application computation and the server performs a first server level of the application computation; 
	determine a computational capacity of at least one of the client device or the server; and
adjust a computational distribution for the application computation between the client device and the server based on at least one of the computational load for the application computation, the at least one of the quality, latency, or capacity of the communication link, and the computational capacity of at least one of the client device or the server. 


Allowable Subject Matter
Claims 1, 3-6, 8-10, 12-21, 23-26, 28-30, 32-41, 43-46, 48-50, and 52-61 are allowed in view of the Applicant's arguments (see Applicant’s Response, filed 10/06/2021) the prosecution history, and the cited prior art of record.

Vembu et al. (US 20180308199) disclosed assignment of global/local illumination to one or more client devices based on task completion time threshold in which the s ize of the portion of the global illumination assigned to one or more of the client devices may be inversely proportional to the task completion acknowledgement time (Vembu, [0137]).  However, Vembu also did not disclose, in addition to the rest of the claimed limitations, such to be on the basis of a threshold, as claimed, nor did the teachings disclose determining a computational load for an application computation between the client device and the server, wherein the determined computational load for the application computation is less than a computational load threshold, and wherein, based 
Additionall Meijer et al. (US 20080196025) disclosed the dynamic “splitting or computational distribution as a function of execution context information provided by the context component 130. Previously, it was noted that tier independent applications could be split early on based on context information provided about its execution environment such as the number of tiers and the capabilities of resources provided thereby. However, resource availability, computation load, network speed, inter alia can change during execution. Additionally, computational capabilities can differ from those at the time of compilation. Accordingly, splitting/slicing or other changes can be made at runtime based on execution context provided by communicatively coupled context component 130.” ([0042]).  However, Meijer also did not disclose, in addition to the rest of the claimed limitations, such to be on the basis of a threshold, as claimed, nor did the teachings disclose determining a computational load for an application computation between the client device and the server, wherein the determined computational load for the application computation is less than a computational load threshold, and wherein, based on the determined computational load for the application computation being less than the computational load threshold, the client device performs a first client level of the application computation and the server performs a first server level of the application computation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JERRY B DENNISON/Primary Examiner, Art Unit 2443